Title: From George Washington to Edmund Randolph, 30 March 1794
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            Phila. March 30th 1794
          
          The Letters to the Minister of the French republic, appears
            proper. The propriety of laying those from him, before Congress,
            I will converse with you upon tomorrow morning at Eight o clock.
          By whom is the request made for a Passport for a Vessel belonging to Mr Jno. Brown to
            go to St Domingo? I have no objection to the measure if such cases are within the
            contemplation of the Resolution laying the Embargo—but great care shd be used or a
            Vessel may I conceive clear in Ballast & meet a load or part of one below the Custom
              Houses.
          As one Pa⟨ss⟩port has already been granted to carry Mr Hammonds letter to Jamaica I do
            not think the Revenue Cutter from Baltimore ought to be sent. If
            the one belonging to this Port was in condition to proceed from Charleston thither, it
            would have met my appro⟨bation⟩, because a double purpose wd have been answered—and I
            confess I see no cause why a Vessel capable of the Voyage to the latter place might not
            ⟨be⟩ adequate to the other also. Yr 
        